Citation Nr: 0409118	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  99-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming

THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
vascular migraine headaches, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for chronic fatigue.

3.  Entitlement to service connection for sleep disorder.

4.  Entitlement to service connection for loss of appetite.

5.  Entitlement to service connection for blurred vision.

6.  Entitlement to service connection for weight loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from April 1985 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Jackson, Mississippi.

As discussed more fully below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  The U.S. Court of Appeals for 
Veterans Claims has held that section 5103(a), as amended by 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  Review of the file indicates that the RO sent a 
development letter to the veteran in June 2002.  In the 
letter the RO properly advised the veteran of what evidence 
was needed to establish an increased evaluation and what 
evidence was needed to establish service connection for a 
disability.  However, the letter included two important 
advisements that warrant a remand for clarification.

The letter advised the veteran that his claim for service 
connection for chronic fatigue, sleep disorder, loss of 
appetite, blurred vision, and weight loss had been previously 
denied and he had been notified of the decision on March 9, 
1998.  It further advised that the veteran must present "new 
and material evidence" in order for the RO to reconsider 
these issues.  The letter continues on to define "new 
evidence" and "material evidence."  Historically, the 
veteran filed his claim for service connection for chronic 
fatigue, sleep disorder, loss of appetite, blurred vision, 
and weight loss in May 1995.  The RO deferred a decision as 
to these issues in two rating decisions, the first being 
dated in October 1996, and the second being dated in December 
1997.  The RO denied the veteran's claims for service 
connection for chronic fatigue, sleep disorder, loss of 
appetite, blurred vision, and weight loss by rating decision 
dated in February 1998.  This constituted the first and only 
rating decision on these matters.  The RO informed the 
veteran of the decision on March 9, 1998.  The veteran 
subsequently filed a Notice of Disagreement in May 1998.  The 
RO issued a Statement of the Case in October 1998.  The 
veteran filed a VA Form 9 (Substantive Appeal) in December 
1998.  The Board is unable to locate any evidence in the file 
to show that the veteran withdrew his appeal and filed a 
subsequent claim for service connection for chronic fatigue, 
sleep disorder, loss of appetite, blurred vision, and weight 
loss.  The Board concludes from this that the veteran 
perfected his appeal as to these issues and his appeal is 
ongoing.  Consequently, the June 2002 letter erroneously 
advised the veteran that his claim was closed and must be 
reopened by new and material evidence.  A new development 
letter should be issued to the veteran that correctly 
reflects the current status of the veteran's claims.

The June 2002 letter directed the veteran, "Send the 
information describing additional evidence or the evidence 
itself as soon as possible, but not later than 30 days from 
the date of this letter."  At the time of the letter, this 
instruction reflected extant law.  The Court of Appeals for 
the Federal Circuit (Court) has subsequently invalidated a 
number of regulations, which comported with the letter's 
instructions.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) (invalidating the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court concluded that the thirty-day period 
referenced in 38 C.F.R. § 19.9(a)(2)(ii) "may lead 
unsuspecting claimants to believe that they must supply the 
requested evidence within thirty days," and that the 
regulation therefore fails to notify the claimant "that he 
or she has a full year to submit the evidence and still be 
within the statutory one-year time period."  See also 
Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  Consequently, it must 
be clarified for the veteran that he has one year from the 
date of the development letter to submit information and 
evidence with regard to his claims.  

The Board notes that the Courts have provided additional 
guidance in regard to the development letter, which must be 
followed.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The Court's decision in Pelegrini held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."    

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Disabled American Veterans 
v. Secretary of Veterans Affairs, supra.   
See also Pelegrini v. Principi, supra.  
The RO should then conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter 
to include obtaining any medical records 
not currently on file that are identified 
pursuant to that letter.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to an increased evaluation 
for chronic vascular migraine headaches 
and entitlement to service connection for 
chronic fatigue, sleep disorder, loss of 
appetite, blurred vision, and weight 
loss.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






